DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2021 has been entered.

Allowable Subject Matter
Claims 1-7, 23-24, 26-27 and 33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to a communication device for receiving an indication indicating at least one physical resource block group of a plurality of PRB groups of a serving cell from a network; and performing a communication operation in the at least one PRB group with the network; wherein each of the plurality of PRB groups comprises at least one physical uplink control channel resource; wherein each of the at least one PUCCH resource indicates a starting symbol index and a duration of a PUCCH; wherein the communication operation comprises transmitting a UCI and a demodulation reference signal with a PUCCH format in a PUCCH and a physical UL 
Applicant’s independent claim 1 recites, inter alia, “wherein the communication operation comprises transmitting a UCI and a demodulation reference signal (DMRS) with a PUCCH format in a PUCCH and a physical UL shared channel (PUSCH) in one of the at least one PRB group, the PUCCH and the PUSCH are transmitted according to a time-division multiplexing (TDM) scheme, and the PUCCH is transmitted according a code-division multiplexing (CDM) scheme”. Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggest by the prior art.
Accordingly, applicant’s claims 1-7, 23-24, 26-27 and 33 are allowed for these reasons and for the reasons recited by applicant in the Applicant’s Arguments/Remarks filed on 09/01/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413